Title: To George Washington from Robert Morris, 16 April 1781
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philada April 16th 1781
                        
                        I take the liberty to enclose herewith a Note rec’d last Winter from Andrew Elliot Esqr. of New York
                            requesting me to forward a Commission of Genl Robertson’s which was taken onboard a Packet & brought in here, I
                            have had a good deal of trouble to obtain this Commission but having at length succeeded, I think it most proper to send
                            it to your Excellency, that You may convey it safely to New York and thereby pay a Compliment that will entitle a return
                            of Civility whenever any matter turns up to make it desirable I have no Idea that there can be any impropriety in sending
                            in this Parchmt but if you think otherwise let it be returned and I will again deposite it in the
                            Admiralty Court. With every wish for Your safety, Success & happiness I remain most truely Your Excellencys most
                            Obedient & devoted humble servt
                        
                            Robt Morris
                        
                    